UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4883


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-02341-RBH-1)


Submitted:   March 13, 2013                 Decided:   March 15, 2013


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyrone    Davis       pled      guilty,      pursuant        to        a     plea

agreement,     to   being    a    felon     in    possession    of    a   firearm,         in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), (e) (2006), and

was sentenced to 180 months’ imprisonment.                    He appealed.              Davis’

counsel filed a brief in accordance with Anders v. California,

386   U.S.   738    (1967),      stating     that    there     are   no     meritorious

issues for appeal, but questioning whether the district court

complied with Fed. R. Crim. P. 11 in accepting Davis’ guilty

plea and whether the district court erred in sentencing Davis.

Davis was notified of his right to file a pro se supplemental

brief but has not done so.           Finding no error, we affirm.

             Because Davis did not move in the district court to

withdraw his guilty plea, any errors in the Rule 11 hearing are

reviewed for plain error.             United States v. Martinez, 277 F.3d

517, 525-26 (4th Cir. 2002).                     “To establish plain error, [a

litigant] must show that an error occurred, that the error was

plain,   and   that    the    error    affected       his    substantial            rights.”

United States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).

Even if Davis satisfies these requirements, we retain discretion

to correct the error, which we should not exercise unless the

error    seriously     affects       the     fairness,       integrity         or       public

reputation of judicial proceedings.                 Id.     A review of the record

establishes     that   the       district    court     complied      with      Rule       11’s

                                            2
requirements,        ensuring     that       Davis’          plea    was       knowing     and

voluntary, that he understood the rights he was giving up by

pleading guilty and the sentence he faced, and that he committed

the offense to which he was pleading guilty.                              Accordingly, we

affirm Davis’ conviction.

              We review Davis’ sentence under an abuse of discretion

standard,      assessing        it     for         procedural            and    substantive

reasonableness.        Gall v. United States, 552 U.S. 38, 51 (2008).

Our review of the record leads us to conclude that the district

court properly calculated Davis’ Guidelines range and offered a

sufficiently       reasoned     explanation            for    the    sentence        imposed.

Thus, the sentence is procedurally reasonable.                            Further, Davis’

sentence to the statutory mandated minimum terms of imprisonment

is per se substantively reasonable.                      United States v. Farrior,

535   F.3d    210,   224   (4th      Cir.    2008).          Accordingly,        we    affirm

Davis’ sentence.

              In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                     We

therefore     affirm    the   district        court’s         judgment.         This     court

requires that counsel inform Davis, in writing, of the right to

petition     the   Supreme    Court     of       the    United      States     for    further

review.      If Davis requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may    move     in     this     court        for       leave        to     withdraw       from

                                             3
representation.     Counsel’s motion must state that a copy thereof

was   served   on   his   client.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                    4